         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  CLARA ROBINSON-SIMS,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:17cv-144

                  NANCY A. BERRYHILL, Acting
                  Commissioner, Social Security
                  Administration,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with the Order of this Court dated 3/27/19, judgment is entered in favor of the

                      plaintiff for attorney fees in the amount of $ 6,964.53.




            March 28, 2019                                                      Scott L. Poff
           Date                                                                 Clerk
                                                                                  erk



                                                                                (By)
                                                                                  y) Deputy Clerk
GAS Rev 10/1/03
